SHIRLEY S. ABRAHAMSON, C.J.
¶ 72. (dissenting). A criminal defendant's fundamental right to confront witnesses is a central tenet of our system of justice, our process of truthfinding, and our concepts of fair trial.
¶ 73. Although the circuit court has wide latitude in excluding evidence, the criminal defendant's fundamental constitutional right in the present case to confront a witness through cross-examination was unconstitutionally truncated.
*92¶ 74. The State emphasized a retaliation motive theory throughout the prosecution of this case. In opening argument, throughout testimony, and in closing argument, the State's story of the case was that these brothers hunted down the victim in retaliation for their sister's beating of the day before. The State called Nari Rhodes to testify against the defendant for the purpose of establishing this motive theory.
¶ 75. The defendant had a fundamental constitutional right to confront this witness and test the probative value of the testimony through cross-examination.
¶ 76. I agree with Judge Fine, writing for the court of appeals, who balanced the circuit court's latitude in excluding evidence and the defendant's constitutional right as follows:
Here, although we acknowledge the trial court's "wide latitude," Rhodes's constitutional right to cross-examine was cut off too soon. As we have seen, the State emphasized the defendant's motive to avenge his sister's beating in its opening, during the testimony, and in its closing. The argument was that when Rhodes found out Davis had his sister beaten, he "hunted Davis down" and killed him. The trial court truncated Olu A. Rhodes's lack-of-motive defense when it stopped him from proving he did not react violently when Davis had earlier hurt his sister. Although, as the State argues, the jury could have concluded that the beating that the State contends gave Olu A. Rhodes the motive to kill Davis in this case was the last straw and that the earlier incidents contributed to what the State asserted was Olu A. Rhodes's and Saleem's rage, the jury could have also reached the conclusion advanced by Olu A. Rhodes's lawyer. This was, therefore, a matter that the jury had to resolve, and it needed to have a full picture of the dynamics that roiled the relationships in this *93case. By cutting off the cross-examination of Nari Rhodes when Olu A. Rhodes's lawyer was trying to rebut the State's motive theory, the trial court deprived Olu A. Rhodes of his constitutional right to a fair trial.
State v. Rhodes, No 2009AP25, unpublished slip op., ¶ 10 (Wis. Ct. App. July 7, 2010) (emphasis in original).
¶ 77. The majority presents numerous examples of situations in which it has been determined that it was reasonable to limit a defendant's ability to confront or cross-examine a witness. Majority op., ¶¶ 35-40.
¶ 78. I agree that the defendant's fundamental right to cross-examine a witness is not absolute or unlimited. A circuit court may impose reasonable limitations on a defendant's cross-examination when necessary, balancing competing interests.
¶ 79. The majority states that the appropriate analysis in reviewing the circuit court's determination regarding whether a limitation of the defendant's fundamental constitutional right was reasonable and necessary is the same analysis that is applied in reviewing any discretionary evidentiary decision of the circuit court. Majority op., ¶ 44. The majority analogizes the appropriate discretionary determination for limiting the defendant's fundamental constitutional right to confront a witness to the balancing of the probative value against the chance of undue prejudice to the defendant that the circuit court must perform in determining whether to allow the prosecution to present evidence. Majority op., ¶¶ 43-44.
¶ 80. A defendant's fundamental constitutional right of confrontation surely affords the defendant more protection and leeway in cross-examining a witness than the standard analysis used in discretionary evidentiary decisions when a fundamental constitu*94tional right is not implicated. Indeed, in State v. St. George, 2002 WI 50, ¶ 38, 252 Wis. 2d 499, 643 N.W.2d 777, in which the defendant argued that his constitutional right to present a defense was violated through the exclusion of an expert witness, the court ruled: "One, the circuit court must adhere to the evidentiary rules applicable to expert witnesses, and two, because the defendant asserted that the exclusion of the evidence would violate his constitutional right to present a defense, the circuit court must consider the constitutional law principles in making its evidentiary ruling."
¶ 81. A similar two-fold legal analysis is applicable in the present case, in which the defendant asserts that the exclusion of evidence in cross-examination violates his constitutional right to confrontation.
¶ 82. In the present case, I conclude that the circuit court's limitation was not reasonable or necessary in light of the defendant's offer of proof, the competing interests examined by the circuit court, and the defendant's fundamental constitutional right.
¶ 83. For the reasons set forth, I dissent.
¶ 84. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.